Citation Nr: 1528669	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-07 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for Crohn's disease, as secondary to service-connected residuals of a gunshot wound of the right flank.  

6.  Entitlement to an increased rating for exploratory laparotomy scar, currently rated as 10 percent disabling.  

7.  Entitlement to an increased rating for residuals of a gunshot wound of the right flank, currently rated as 30 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to January 1968.  He is in receipt of the Combat Infantryman Badge and the Purple Heart.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2007, February 2012, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The March 2007 rating decision denied service connection for Crohn's disease.  In June 2007, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in February 2008, and the Veteran filed a Substantive Appeal (VA Form 9) in March 2008.  The Board remanded this claim in November 2009 and March 2011 for additional development.  

The February 2012 rating decision, in pertinent part, increased the rating for exploratory laparotomy scar from 0 percent to 10 percent disabling, effective January 31, 2011, and continued a 30 percent rating for residuals of a gunshot wound of the right flank.  In June 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2014.  

The April 2012 rating decision declined to reopen claims for service connection for bilateral hearing loss and tinnitus.  In May 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2014, and the Veteran filed a Substantive Appeal (VA Form 9) in April 2014.  

In March 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence in the form of private medical records and a lay statement.  However, in a March 2015 statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Veteran originally also appealed the issues of entitlement to service connection for a right hip disability, entitlement to increased initial rating for posttraumatic stress disorder (PTSD), and entitlement to increased rating for right lower extremity neuropathy.  A September 2014 rating decision granted service connection for a right hip disability, effective January 31, 2011.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for a right hip disability, and therefore, that issue is no longer before the Board.  Regarding the issues of entitlement to increased rating for PTSD and right lower extremity neuropathy, the Veteran withdrew these issues at his March 2015 hearing, and therefore, these issues are also no longer before the Board.    

The Board notes that the Veteran has had various representatives throughout the course of his appeal.  Most recently, in October 2014, he had submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in which he designated Jonathan Bruce as his representative.  Subsequent to the October 2014 certification of the appeal to the Board, in January 2015, the Veteran's representative submitted a motion to withdraw as the Veteran's representative.  He cited serious illness in his family as reason for his withdrawal and notified the Veteran of his withdrawal.  He was also willing to help the Veteran with appointment of alternative representation and arranged for the return of any documents.  Because the representative's January 2015 request to withdraw was received after the appeal was certified to the Board, the attorney is obligated to make a motion to the Board demonstrating good cause to withdraw as the Veteran's representative at this juncture.  See 38 C.F.R. § 20.608(b) (2014).  However, the Board finds that the representative provided a reason for his withdrawal and complied with the provisions of 38 C.F.R. § 20.608(b).  Therefore, withdrawal of representation is accepted as valid, and the Board recognizes that the Veteran is proceeding in this appeal as pro se.      

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to service connection for bilateral hearing loss, entitlement to an increased rating for residuals of a gunshot wound of the right flank, and entitlement to an increased rating for exploratory laparotomy scar are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The November 2005 rating decision that denied service connection for bilateral hearing loss was not timely appealed and is final.  

2.  Some of the evidence received since the November 2005 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  

3.  The November 2005 rating decision that denied service connection for tinnitus was not timely appealed and is final.  

4.  Some of the evidence received since the November 2005 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.  

5.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  

6.  The record evidence is at least in relative equipoise as to whether the Veteran's Crohn's disease is secondary to his service-connected residuals of a gunshot wound of the right flank.    


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for Crohn's disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the claims for service connection for bilateral hearing loss and tinnitus and grant the claims for service connection for tinnitus and Crohn's disease is completely favorable, no further action is required to comply with the VCAA and implementing regulations for these issues.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for bilateral hearing loss and tinnitus was originally denied by a rating decision in November 2005.  The Veteran did not file a timely notice of disagreement, nor did he submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the November 2005 rating decision, the RO denied the claims because there was no evidence of current disabilities of hearing loss or tinnitus, nor was there evidence that the claimed disabilities were related to his period of service.    

In January 2011, the Veteran filed his request to reopen the claims for service connection for bilateral hearing loss and tinnitus.  In the April 2012 rating decision on appeal, the RO declined to reopen the Veteran's claims.  A March 2014 statement of the case reopened the Veteran's claims, but denied them on the merits.          

The evidence received subsequent to the November 2005 rating decision includes, in relevant part, VA medical records dated from October 2009 to September 2014, an April 2012 VA examination, January 2011 lay statements from the Veteran's wife and friend, March 2015 hearing testimony, and the Veteran's statements.  

As pertinent here, an April 2012 VA examination reveals that the Veteran has current diagnoses of bilateral hearing loss and tinnitus.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claims.  In this case, the April 2012 VA examination constitutes evidence showing that the Veteran has current disabilities of bilateral hearing loss and tinnitus.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for bilateral hearing loss and tinnitus.  

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) (West 2014) provides a relaxed evidentiary standard of proof to determine service connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  Satisfactory evidence is credible evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Such credible, consistent evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2014).  This provision does not establish a presumption of service connection.  Rather, it eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  The reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service.  Both of those inquiries generally require competent medical evidence.  Brock v. Brown, 10 Vet. App. 155 (1997).  

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Tinnitus

The Veteran contends that his tinnitus is due to in-service noise exposure.

Service personnel records show that the Veteran received the Combat Infantryman Badge and Purple Heart, which are indicative of combat.  Therefore, the Board finds that the Veteran was engaged in combat, and that the provisions of 38 U.S.C.A. § 1154(b) apply in this case.  The Board notes that noise exposure is consistent with the conditions and circumstances of being in combat.  As such, the Board concedes the occurrence of the in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on April 2012 VA examination, and the Board has conceded the presence of in-service noise exposure.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service.  During his March 2015 hearing, he reported that he had experienced tinnitus since approximately 1966 when he was exposed to noise from an exploding helicopter.  He explained that his hearing problems had started gradually, and he had not realized his hearing problems until he was in college and had to sit in the front of the classroom near the professors in order to hear them.  He also indicated in a March 2015 statement that his VA examination for hearing loss and tinnitus had been very informal and that he had not understood the examiner's "off the cuff" question at the end of the interview regarding onset of tinnitus.  A lay person is competent to report tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the April 2012 VA examiner found that the Veteran's tinnitus was not related to service because the Veteran had estimated the onset of his tinnitus as being in the early 1970's, which would have been approximately 5 years after separation.  However, the Veteran has explained that he had not understood the examiner's question regarding the onset of tinnitus.  He clarified that his tinnitus had started in 1966 after a helicopter explosion incident and that his hearing and tinnitus problems had come on gradually, causing him to not realize he had these problems until he went to college.  As the Veteran has provided a plausible explanation for his report of the onset of his tinnitus, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.   

There is competent and credible evidence with regard to whether there is a nexus, which consists of the Veteran's reports of a continuity of symptomatology and the onset of tinnitus during service.  Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2014).

Crohn's Disease

The Veteran contends that his Crohn's disease is secondary to his service-connected residuals of a gunshot wound of the right flank.  

In the present case, the Board finds that the Veteran has a current diagnosis of Crohn's disease.  Specifically, the medical evidence of record, including VA and private medical records and VA examinations, reveal that the Veteran has Crohn's disease. 

Turning to the question of whether there is a nexus, or link, between the current shown Crohn's disease and the Veteran's service-connected residuals of a gunshot wound of the right flank, the evidence is at least in relative equipoise as to whether the Veteran's Crohn's disease is caused or aggravated by his service-connected residuals of a gunshot wound of the right flank.

In an April 2008 letter, the Veteran's treating colon and rectal surgeon, Dr. J.P.B., reported that he had operated on the Veteran about 6 months ago for Crohn's disease.  He had identified some old permanent type sutures from the Veteran's previous surgeries during active duty and stated that these sutures usually did not cause any problems at all.  Dr. J.P.B. stated that on one of the Veteran's follow-up visits, he had found one of these Ethibond permanent type polyester sutures extruded from the Veteran's skin.  The Veteran had recently developed repeat subfascial wound infection for which Dr. J.P.B. had performed extensive debridement.  Dr. J.P.B. indicated that during the reoperation, he had encountered additional old Ethibond sutures and had removed as many of them as possible.  He reported that there had never been evidence of fistula in the Veteran and that he had been doing very well between the episodes of deep wound infections, which were down at the fascial level.  He maintained that he had never in his career seen a wound infection such as the Veteran's develop so late after surgery or be of such a repetitive nature.  He explained that he did see patients with foreign bodies within their abdominal walls that could become infected and result in multiple re-excisions with repetitive infections.  Therefore, Dr. J.P.B. opined that the Veteran's post-operative wound after the recent surgery may have resulted in infection in the permanent braided Ethibond sutures that were placed during his period of service, and that they had served as a nidus for chronic recurrent infections that resulted in the need for additional procedures.  He reasoned that there was no other explanation for the delayed nature of the Veteran's infections.  He also reported that the use of the Ethibond suture, which was a permanent suture that did not dissolve, had certainly been standard care at the time of the Veteran's service and was still used occasionally today.  He concluded that the sutures had caused problems for the Veteran.  

In a February 2010 VA opinion, the examiner opined that the Veteran's current Crohn's disease was less likely than not to have been caused or aggravated by his service-connected disabilities, to include any past or present treatment of the service-connected disorders and medications prescribed for the service-connected disorders.  She explained that Crohn's disease had no known etiology, as many factors had been suggested but none had been proven.  Over the years, a number of pathogens and viruses had been linked to the development and exacerbation of inflammatory bowel disease, but that strep epidermidis was not one of them.  She reported that microscopic abscesses colonized by bacteria were seen less often in inflammatory bowel disease than in patients with self-limited colitis.  She also stated that neither hookworm nor abdominal trauma were associated with Crohn's disease.  Instead, a population-based case control study of inflammatory bowel disease had shown risk factors such as family history of inflammatory bowel disease, cigarette smoking at diagnosis, high social class at birth, and Caucasian ethnicity.  City living was associated with Crohn's disease, and appendectomy, tonsillectomy, infectious mononucleosis, and asthma were more common in Crohn's disease patients than in controls.  Regarding the April 2008 opinion from Dr. J.P.B., the examiner found that since the permanent sutures had been noted on the Veteran's wound while in Dr. J.P.B.'s office and had been easily grasped with forceps, they seemed more likely to be sutures from the Veteran's September 2007 surgery than his 1966 surgeries.  She noted that the 1966 surgeries had not caused the Veteran noticeable abdominal discomfort for several decades.  

A January 2011 letter from the Veteran's private physician, D.K.W., revealed that the Veteran had had a right lower quadrant inflammatory mass that had been in the area of a prior gunshot wound sustained during service.  The physician reported that the Veteran had presented with a negative colonoscopy, with the exception that when the colonoscope was in the cecum and moved, it would reproduce abdominal pain.  The Veteran had been found to have a very large inflammatory mass with biopsy showing a significant amount of retroperitoneal fibrosis.  The physician explained that some of the inflammation had been secondary to appendicitis, but the appendix had shown no perforation on the pathology report.  Therefore, he opined that the inflammatory mass was likely secondary to the gunshot wound that the Veteran sustained during service.          

In February 2011, Dr. J.P.B. provided clarification regarding the Veteran's wound complications and Ethibond sutures in response to the February 2010 VA opinion.  With respect to the February 2010 examiner's assertion that the sutures were more likely from the September 2007 surgery instead of the 1966 surgeries, Dr. J.P.B. maintained that this was untrue, as he had not used any Ethibond sutures in his surgery.  He again explained that Ethibond sutures were not used much in this decade but that they had been used more commonly in the past.  He indicated that unless the Veteran had undergone surgeries between 1966 and 2007, these sutures must have been from his period of active service.  He clarified that he had not been suggesting that the sutures would have caused any discomfort or problems in the interim time.  Instead, Dr. J.P.B. had been suggesting that the retained sutures, which were braided and not dissolvable, had caused more prolonged wound infection and longer healing of the Veteran's wound from the procedure that he had performed.  His 2007 surgery had resulted in a wound infection and open wound.  Braided sutures within the wound that had been left over from 1966 had served as a chronic nidus of infection and had caused more prolonged wound healing after the 2007 procedure.  He concluded that the braided Ethibond sutures that had been used to close the Veteran's abdomen during active service more likely than not served as a nidus for chronic recurrent infections resulting in the need for additional treatment after the surgical procedure performed in 2007 for Crohn's disease.    

A March 2012 letter from Dr. J.P.B. revealed that the Veteran had Crohn's disease and not ulcerative colitis.  Dr. J.P.B. reported that the Veteran's Crohn's disease was not caused by trauma, nor was it caused by the Veteran's period of active service.  He opined that the only relation that the Crohn's disease had to the Veteran's service-connected injury was in the problems that the Veterans had with delayed wound infections and additional surgical procedure, as well as office visits to debride the wound and remove old Ethibond sutures.  He reiterated that the sutures would have been placed at the time of the Veteran's period of active service in Vietnam.  

In an April 2014 VA addendum opinion, the examiner opined that the Veteran's right lower quadrant mass was less likely than not caused by or a result of his in-service gunshot wound.  The examiner addressed the January 2011 private opinion from Dr. D.K.W., noting that when Dr. D.K.W. had speculated that the Veteran's right lower retroperitoneal fibrosis was partially due to his service-connected gunshot wound, he may not have had access to the Veteran's service treatment records at the time of his opinion on this matter.  The examiner cited May 1966 service treatment records pertaining to treatment of the Veteran's gunshot wound in which no retroperitoneal damage, hematoma, or pathology related to the gunshot wound had been indicated.  There had also been no indication of bowel involvement or damage.  Thus, the examiner found that it was not clear that the gunshot wound had caused any tissue damage in the retroperitoneal space or that this had been the origin for the retroperitoneal fibrosis discussed by Dr. D.K.W.  Regarding Dr. D.K.W.'s finding that there had been no rupture/perforation of the appendix, the examiner stated that the cecum and appendix lay in the right lower quadrant essentially next to the peritoneal space known as the retroperitoneum.  He explained that though it was not common, the Veteran likely struggled with a chronic appendicitis that had been initiated by chronic bowel inflammation, which had been noted by the statement of thickened terminal cecum and epiploicae of sigmoid colon in Dr. D.K.W.'s intraoperative note.  He further indicated that it would not be uncommon for the body's protective mechanisms to react to the inflamed appendix and wall it off in a way that would protect the body.  He maintained that this would cause a finding of fibrosis in the tissues.  The examiner also noted that no mass had been found, as it had been later identified that the Veteran had diverticulosis.  He explained that diverticulosis had a prevalence of occurring or becoming symptomatic in older ages of 40+ years.  Factors that included red meat diet, obesity, tobacco use, eating seeds/nuts, and decreased colon mobility could influence the occurrence of diverticulitis, which was an inflammation of the diverticula.  

The examiner also opined that the Veteran's Crohn's disease was less likely as not caused by or a result of his in-service gunshot wound.  He cited the February 2010 VA examiner's opinion as giving a clear discussion of the Veteran's chronological history related to his Crohn's disease.  Regarding Dr. J.P.B.'s March 2012 supplemental opinion, the examiner stated that he respected Dr. J.P.B.'s clinical expertise.  However, the clinical summary of the Veteran's course of care for his gunshot wound indicated that he had not had Ethibond or other braided sutures used in his wound in 1966.  The service treatment records showed that the Veteran had arrived at the medical station via air transport post exploratory laparotomy secondary to his gunshot wound.  He had arrived with severe abdominal distention and blood oozing from the surgical wound, which indicated that the midline surgical wound was at the level of the fascia and was near evisceration.  However, the examiner noted that no actual evisceration or dehiscence had occurred.  Emergent surgical intervention had been accomplished with closure of the wound, and the report revealed that the wound had been opened at the fascial level with a single running silk suture.  The wound had been closed, and retention sutures had been placed to support the wound.  The remaining course for the surgical wound had been negative, and the retention sutures had been removed at the appropriate time.  The examiner found that there had been no indication that another braided stitch or Ethibond suture had been placed in the surgical wound at the time.  Finally, he noted that Ethibond had not been commercially produced until 1976.  

In an August 2014 letter, Dr. J.P.B. responded to the April 2014 VA addendum opinion.  He acknowledged the April 2014 examiner's statement that Ethibond sutures had not been commercially available until 1976 and therefore had not been used in the Veteran's wound during his period of active service.  However, he reported that the VA examiner had been incorrect in stating that no braided sutures had been used in the Veteran's wounds for his in-service injury.  He explained that silk sutures were braided sutures and that silk sutures had been used in the Veteran's wounds.  He asserted that on occasion, silk dissolved or disappeared over time, but that there could certainly be remnants of silk suture left behind.  He indicated that silk sutures were still currently used in the abdomen, although they were not typically used for fascial closure or in the subcutaneous tissues.  He expected that the use of silk suture in 1966 had been standard of care.  He also expected that he had removed small residual pieces of silk suture from the Veteran's wound in surgery follow-up a few years ago and that he had incorrectly identified it as the braided suture Ethibond.  He again found that any disability that this had created would be limited to the delayed problems with wound healing and the need to remove tiny pieces of the suture from the Veteran's abdomen at follow-up visits.                                

On balance, the Board notes that all of the medical opinions that were obtained or submitted were rendered by appropriate medical professionals or specialists with clinical expertise in the areas required in this case.  Additionally, the opinions were all supported by detailed and medically plausible rationale.  Further, the examiners and physicians each addressed points made in the opposing opinions when appropriate.  For these reasons, the Board cannot find the negative February 2010 and April 2014 VA opinions to be more probative than that of the positive April 2008, January 2011, February 2011, March 2012, and August 2014 private opinions.  Similarly, the Board cannot find that the positive April 2008, January 2011, February 2011, March 2012, and August 2014 private opinions are more probative than the negative February 2010 and April 2014 VA opinions.  Thus, the overall record is in relative equipoise as to whether the Veteran's Crohn's disease was caused or aggravated by his service-connected residuals of a gunshot wound of the right flank.         

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for Crohn's disease, as secondary to service-connected residuals of a gunshot wound of the right flank, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for Crohn's disease, as secondary to service-connected residuals of a gunshot wound of the right flank, is granted.  


REMAND

Although the Board regrets the delay, additional development is needed prior to disposition of the claims for service connection for bilateral hearing loss, increased rating for exploratory laparotomy scar, and increased rating for residuals of a gunshot wound of the right flank.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

In this case, the Veteran's March 1965 pre-enlistment examination reflects that his hearing was found to be normal.  Audiometric testing at that time revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
---
0 (5)
LEFT
10 (25)
0 (10)
0 (10)
---
0 (5)

However, on separation examination in November 1967, the Veteran's hearing was found to be normal on examination.  The Veteran also denied any hearing loss on his report of medical history.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
---
5
LEFT
5 
5
5
---
5

At an April 2012 VA audiological examination, the Veteran reported a history of military noise exposure to rifle fire, machine gun fire, grenades, artillery, and mortars.  He was noted to have earned an expert badge with the rifle.  He also stated that he was directly engaged in combat and that he had received a Purple Heart.      

Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
55
55
70
85
LEFT
15
50
45
75
95

After review of the claims file and examination, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  He opined that it was less likely as not that the Veteran's hearing loss was caused by or a result of in-service acoustic trauma.  He explained that at the time of separation, the Veteran's hearing status was noted to be within the normal range for each ear, and there was no indication of a significant change in hearing occurring during his military service.  He also reported that research studies had shown that hazardous noise exposure had an immediate effect on hearing, and that it was usually temporary at first.  It did not have a delayed onset, nor was it progressive or cumulative.  It usually took many incidents of temporary noise-induced hearing loss and tinnitus before it became permanent.    

In this case, the Veteran's enlistment examination is dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  Although the Board has converted the audiometric findings to ISO-ANSI standards in parentheses above, it is unclear what standard was used by the April 2012 VA examiner when he rendered his opinion.  Therefore, the Board finds that on remand, a medical opinion that converts any ASA test results to ISO-ANSI standards will be necessary and helpful in determining whether the Veteran's bilateral hearing loss is related to his period of service.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B.     

Regarding the exploratory laparotomy scar and residuals of a gunshot wound of the right flank, the Veteran was last afforded a VA examination for these disabilities in July 2011, about 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the last examination is somewhat remote, and the Veteran has provided testimony suggesting a change in his scar disability since the last examination.  Specifically, the Veteran testified at his March 2015 hearing that his scar had caused him to develop a hernia at the site of the scar for which he had underwent operations in 2002, 2007, and 2014.  He also reported that his scar would open up on its own as it healed from the operations.  With respect to the residuals of a gunshot wound of the right flank, the Board notes that the Veteran is rated under Diagnostic Code 5319, which pertains to injuries of Muscle Group XIX.  Muscle Group XIX encompasses the muscles of the abdominal wall.  The functions of these muscles include support and compression of abdominal wall and lower thorax, flexion and lateral motions of spine, and synergists in strong downward movements of arm.  See 38 C.F.R. § 4.73, Diagnostic Code 5319 (2014).  The Board notes that although the July 2011 VA examination evaluated the Veteran's muscle impairment, neurological impairment, and scars due to his gunshot wound of the right flank, it did not evaluate whether the Veteran had any musculoskeletal impairment with respect to his gunshot wound of the right flank.  While the July 2011 examination evaluated the musculoskeletal impairment pertaining to the Veteran's right hip, the Veteran's spine was not evaluated to determine whether there was any musculoskeletal impairment associated with the injury to Muscle Group XIX.      

As there may have been changes in the Veteran's conditions, the Board finds that new VA examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Specifically, the Veteran reported at his March 2015 hearing that he had underwent surgery for a hernia due to his laparotomy scar most recently in 2014.  However, it does not appear that these records have been associated with the claims file, and therefore, they should be obtained on remand.           

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his bilateral hearing loss, exploratory laparotomy scar, and residuals of a gunshot wound of the right flank since September 2014 that he has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records, to include the records associated with hernia surgery performed in 2014.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Return the claims file to the examiner who conducted the April 2012 VA audiological examination for an addendum opinion, if available, to obtain clarification as to the audiometric results from the Veteran's March 1965 enlistment examination and whether those results are recorded in American Standards Association (ASA) standards or International Standards Organization-American National Standards Institute (ISO-ANSI) standards.  The examiner should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI).    

If the examiner determines that the results are reflected in ASA standards, those numeric results must be converted to ISO-ANSI standards.  If conversion is necessary, the examiner is requested to review all pertinent records associated with the claims file and determine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current bilateral hearing loss is etiologically related to his conceded in-service noise exposure.      

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  After obtaining all updated VA and private medical records, schedule the Veteran for an appropriate VA examination to determine the current severity of his exploratory laparotomy scar.  The examiner must review the claims folder in conjunction with the examination, to include any associated medical records with a 2014 hernia surgery.  All indicated studies should be performed and the results reported.    

The examiner should describe all symptomatology related to the Veteran's service-connected exploratory laparotomy scar.  The examiner should measure the area or areas of the scar, and determine whether the scar is superficial or deep, linear or nonlinear, unstable, or painful.  

The examiner should also indicate whether the Veteran's exploratory laparotomy scar causes limited motion or function.  

The examiner should determine whether the Veteran's exploratory laparotomy scar caused or aggravated any hernia for which the Veteran underwent surgery in 2014.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

4.  Schedule the Veteran for a VA spine examination to determine the current level of musculoskeletal impairment associated with his residuals of a gunshot wound of the right flank.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.
     
Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


